Our Assistant Attorney-General has filed in this case a motion for rehearing and certiorari. The motion in substance alleges that this prosecution was originally begun in the Justice Court of Titus County wherein a conviction was had and that thereafter the case was appealed to the County Court of said county, when on trial appellant was again convicted and his punishment assessed at a fine of $5, and that in view of the penalty assessed in the County Court this court is without jurisdiction to entertain the appeal. The motion for certiorari was granted and in response thereto a full transcript of the proceedings had, and papers filed in the Justice Court have been certified to this court by the county clerk of the county above named. Appellant has filed a contest to this motion which is in the nature of an exception to the sufficiency of the State's motion to perfect the record, on the ground that it does not sufficiently identify the papers and orders necessary to be certified and further that the State can not impeach the record in the case, or go behind the same. There is no merit in any of these objections. The issue made *Page 144 
by the State's motion is jurisdictional and it is within the power of this court to ascertain and determine these facts. The record showing that the court is without jurisdiction to entertain the appeal the motion for rehearing will be granted and the judgment reversing and remanding the case will be set aside and the appeal will be dismissed.
Dismissed.